737 N.W.2d 847 (2007)
274 Mich. App. 809
Tally KACZYNSKI, Personal Representative of the Estate of Marilyn Holtrey, Deceased, Plaintiff-Appellant,
v.
Peggy ANDERSON, Defendant-Appellee.
Wayne E. White and Janet D. White, Plaintiffs-Appellants,
v.
Barbara Ann Karmanos Cancer Institute, and David S. Eilender, Defendants-Appellees.
Docket Nos. 268529, 270320.
Court of Appeals of Michigan.
June 1, 2007.

ORDER ENTERED JUNE 1, 2007
Kaczynski v. Anderson, Docket No. 268529, and White v. Barbara Ann Karmanos Cancer Institute, Docket No. 270320. Pursuant to orders dated February 7, 2007, and February 23, 2007, this Court convened this special panel under MCR 7.215(J)(3) to resolve the conflict between our decision in Apsey v. Mem. Hosp. (On Reconsideration), 266 Mich.App. 666, 702 N.W.2d 870 (2005), rev'd 477 Mich. 120, 730 N.W.2d 695 (2007), and our later decisions in Kaczynski v. Anderson, 274 Mich.App. 49, 731 N.W.2d 442 (2007), vacated in part 274 Mich.App. 801, ___ N.W.2d ___ (2007), and White v. Barbara Ann Karmanos Cancer Center Institute, 274 Mich.App. 801, ___ N.W.2d ___ (2007), concerning whether an affidavit of *848 merit that is notarized by an out-of-state notary public is invalid if it is not accompanied by the certification required in MCL 600.2101. However, on May 1, 2007, the Michigan Supreme Court, in lieu of granting leave to appeal, issued an opinion in Apsey v. Mem. Hosp., 477 Mich. 120, 730 N.W.2d 695 (2007), addressing the out-of-state notary requirements for an affidavit of merit in a medical malpractice claim. Therefore, because we conclude that our Supreme Court's decision in Apsey effectively resolves the conflict at issue in these consolidated cases, under MCR 7.215(J)(5), we order that these cases be returned to the original panels for further consideration in light of our Supreme Court's decision in Apsey.